DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-19 in the reply filed on November 4, 2020 is acknowledged.  Applicant's election with traverse of species (i) from group A and species (vi) from group B in the reply filed on January 6, 2021 is acknowledged.  The traversal is on the ground(s) that the various species would not pose an undue search burden, as they are directed to systems for producing glass articles from glass tube using a converter, which is a specialized field of art with limited participants.  This is not found persuasive because there is no relationship between the species of group A, as well as among the species of group B.  For example, the specificity of the species in group B, such as generating a negative pressure by using a ring burner versus a suction tube, are patentably different.  Similarly, placing a gas flow system at a station versus in between stations are essentially opposite embodiments and are patentably different.  And because of these distinctions, there would be a search burden to look for such different species.
The requirement is still deemed proper and is therefore made FINAL.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Frost et al. (2019/0263707).  Frost teaches a system for producing glass articles from glass tube comprising a converter including a plurality of processing stations ([figure 1, [0064]) comprising at least one heating station, at least one forming station, and a separating station ([0066]-[0068]), wherein the converter is operable to index a glass tube through the plurality of processing stations. Frost further teaches a gas flow system operable to producing a negative pressure adjacent to a proximal end of the glass tube, wherein the negative pressure is operable to evacuate at least a portion of the atmosphere from the interior of the glass tube ([0040]). Frost teaches two ways for generating a negative pressure adjacent to a proximal end of the glass tube, including the blowing of a purge gas into the glass tube with sufficient flow to product a negative pressure at the mouth of the glass tube, as indicated by the outgoing arrows in figure 5C, as well as by the suctioning of the purge gas out of the glass tube by a vacuum means ([0090], [0095]).
Regarding claim 2, Frost teaches gas flow system is operable to produce the negative pressure adjacent the proximal end of the glass tube when the glass tube is positioned in none of the plurality of processing stations ([0082]).
Regarding claim 3, Frost teaches the negative pressure is operable to at least reduce contamination of the inner surface by alkali released from the glass tube ([0040], [0091], [0094]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bartsch (2004/0129026) as applied to claim 1 above, and further in view of Delgado Carranza (2016/0107918) and Dichter (2,151,840). Bartsch teaches a system for producing glass articles from glass tubing comprising a carousel (considered a converter), which is known for indexing a glass tube through a plurality of processing steps.  Bartsch teaches the processing steps include heating an upper bottom of the tube to open it, forming of the mouth of a bottle, and separating a bottle from the tube ([0029]). Bartsch does not teaches about specific stations. Delgado teaches a system for manufacturing glass articles from glass tubing comprising a carousel as well. Like Bartsch, Delgado teaches the glass tube goes through processing steps including heating a closed end of a tube to open it, forming a mouth of the glass article, and .  
Regarding claim 4, Dichter teaches the small opening is blown open, suggesting a negative pressure pulse at the proximal end of the glass tube at the moment the small opening is produced.
Regarding claim 5, Bartsch and Delgado suggest indexing the glass tube through different processing stations on a carousel. Since Dichter suggests providing a negative pressure pulse from an open end of the tube for producing a small opening at the closed end, it would have been obvious to one of ordinary skill in the art at the time of the invention to have expected the pulse to have a duration of less than a sum of the dwell time and an index time of the carousel, as the pulse would not be supplied during indexing of the tube since glass tube is not present until tube has complete its indexing to the station.
Regarding claim 6, Bartsch and Delgado suggest indexing the glass tube through different processing stations on a carousel. Bartsch, Delgado, and Dichter teaches one of the process steps at one of the stations is the opening of a closed end of the tube with blowing air, which produces a negative pressure at the proximal end of the glass tube. Thus, the gas flow system is positioned at least at the processing station wherein the opening of the bottom is performed, so as to produce the negative pressure at the proximal end of the glass tube when the tube is present in the station.
Regarding claims 13 and 14, Bartsch and Delgado teach the separation step is a thermal separation that results in forming a closed bottom (meniscus) on the tube bottom ([0029], [0084], respectively). However, Bartsch and Delgado do not specify a burner oriented radially inward toward an axis of the glass tube. Dichter further teaches a burner positioned in a piercing station and oriented radially inward toward an axis of the glass tube, to direct a flame jet radially across a surface of the meniscus formed on the proximal end of the glass tube, thereby opening the meniscus (figure 5, page 2 right column lines 10-19), wherein the gas jet would naturally produce a flow of gas across 
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUEENIE S DEHGHAN whose telephone number is (571)272-8209.  The examiner can normally be reached on Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/QUEENIE S DEHGHAN/Primary Examiner, Art Unit 1741